                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:21-cv-00008-MR

ROBERT H. JOHNSON,               )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                      ORDER
JASKA HUGHES ROMINGER, et al., )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint under 28 U.S.C. §§ 1915A and 1915(e). [Doc. 1].

I.    BACKGROUND

      Pro se Plaintiff Robert H. Johnson (“Plaintiff”) is a prisoner of the State

of North Carolina currently incarcerated at Warren Correctional Institution in

Norlina, North Carolina. Plaintiff filed this action pursuant to 42 U.S.C. §

1983 on January 28, 2021 against Defendants Jaska Hughes Rominger and

Jasper J. Goodman, both identified as Captains at the Watauga County

Sheriff’s Office located in Boone, North Carolina. [Doc. 1 at 3]. Plaintiff

alleges that, on July 7, 2015, Defendant Rominger sexually assaulted him

by fondling his penis and testicles and that Defendant Goodman was present

and failed to stop Romginer despite Plaintiff’s pleas. [Id. at 3-4]. Plaintiff



        Case 5:21-cv-00008-MR Document 9 Filed 03/16/21 Page 1 of 4
further alleges that Defendant Rominger slapped Plaintiff’s face so hard that

she caused his prescription eyeglasses to fall off Plaintiff’s face and then she

stepped on the glasses, breaking them. [Id.]. Finally, Plaintiff alleges that

Defendant Rominger has been making death threats against his elderly

mother since this incident and as recently as January 2021. [Id. at 4].

Plaintiff does not allege what constitutional rights he believes have been

violated by the alleged conduct.

      For relief, Plaintiff seeks injunctive relief, criminal charges, and a

restraining order against Defendant Rominger; criminal charges against

Defendant Goodman for his failure to act; and compensatory damages. [Id.].

II.   STANDARD OF REVIEW
      Because Plaintiff is proceeding pro se, the Court must review the

Complaint to determine whether it is subject to dismissal on the grounds that

it is “frivolous or malicious [or] fails to state a claim on which relief may be

granted.” 28 U.S.C. § 1915(e)(2). Furthermore, § 1915A requires an initial

review of a “complaint in a civil action in which a prisoner seeks redress from

a governmental entity or officer or employee of a governmental entity,” and

the court must identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint is frivolous, malicious, or fails to

state a claim upon which relief may be granted; or seeks monetary relief from


                                       2

         Case 5:21-cv-00008-MR Document 9 Filed 03/16/21 Page 2 of 4
a defendant who is immune from such relief.

       In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).   However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       Plaintiff’s Complaint fails initial review. Giving Plaintiff the benefit of

every reasonable inference, he alleges that the acts of which he complained

occurred in 2015. Because there is no explicit statute of limitations for

actions brought pursuant to 42 U.S.C. § 1983, courts borrow the state

limitations periods for comparable conduct. See Nasim v. Warden, Md.

House of Corr., 64 F.3d 951, 955 (4th Cir. 1995) (citation omitted) (affirming

dismissal of § 1983 action on initial review for failure to file complaint within

the applicable limitations period). Here, the conduct comparable to that

alleged by Plaintiff is assault and battery, which has a three-year statute of


                                        3

          Case 5:21-cv-00008-MR Document 9 Filed 03/16/21 Page 3 of 4
limitations in North Carolina. See N.C.G.S. § 1-52(19). As such, any claim

Plaintiff may have had under § 1983 has long since expired. Plaintiff’s failure

to timely file the Complaint here is plainly evident. Plaintiff, therefore, has

failed to state a claim as a matter of law.1

       The Court, therefore, will dismiss Plaintiff’s Complaint with prejudice

because amendment would be futile.

IV.    CONCLUSION

       For the reasons stated herein, the Court will dismiss this action with

prejudice because it is barred by the statute of limitations.

                                          ORDER

       IT IS, THEREFORE, ORDERED that this action [Doc. 1] is dismissed

with prejudice on initial review under 28 U.S.C. §§ 1915A and 1915(e).

       The Clerk is respectfully instructed to terminate this action.

       IT IS SO ORDERED.
                                            Signed: March 16, 2021




1To the extent Plaintiff intends to bring a cause of action based on Defendant Rominger’s
alleged death threats against Plaintiff’s elderly mother, Plaintiff lacks standing to bring this
claim. This claim may be brought, if at all, by Plaintiff’s mother only.
                                               4

          Case 5:21-cv-00008-MR Document 9 Filed 03/16/21 Page 4 of 4
